            CASE 0:21-cv-01479-PAM-TNL Doc. 1 Filed 06/24/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Mayra Prieto,

         Plaintiff,                                  Case No. 0:21-cv-1479
vs.

Aetna Life Insurance Company,                        COMPLAINT

         Defendant.




Plaintiff, for her Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income Security Act of 1974

(“ERISA”) over this claim for disability benefits under a plan governed by ERISA, 29

U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2) 1, because Aetna

Life Insurance Company may be found in this district. In particular, Aetna Life Insurance

Company is registered as a corporation with the State of Minnesota, conducts ongoing

business with Minnesota residents, employs Minnesota residents, has extensive contacts

within Minnesota, and accordingly is found within Minnesota.




1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
           CASE 0:21-cv-01479-PAM-TNL Doc. 1 Filed 06/24/21 Page 2 of 7




    3.   On information and belief, Defendant Aetna Life Insurance Company insures

employee benefit plan (“Plan”) that Home Depot U.S.A., Inc created and maintains to

provide its employees with income protection should they become disabled.

    4.   On information and belief, Defendant Aetna Life Insurance Company is a

corporation organized and existing under the laws of the State of Connecticut and is the

insurer and claims administrator for the Plan.

    5.   Plaintiff is a resident and citizen of the United States, an employee of Home Depot

U.S.A., Inc and a participant in the Plan.

    6.   As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides a

mechanism for administrative appeals of benefit denials. Plaintiff has exhausted all such

appeals.

    7. On information and belief, Plaintiff was covered at all relevant times under group

disability policy number GP-839226-GI which was issued by Aetna Life Insurance

Company to Home Depot U.S.A., Inc to insure the participants of the Plan. A copy of the

policy is attached as Exhibit A.

    8. On information and belief, Aetna Life Insurance Company both funds the Plan and

decides whether participants will receive benefits under the Plan. Accordingly, Aetna Life

Insurance Company has a conflict of interest, which must be considered when determining

whether its denial of Plaintiff’s benefits was proper. 2



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                                 2
            CASE 0:21-cv-01479-PAM-TNL Doc. 1 Filed 06/24/21 Page 3 of 7




   9. Aetna Life Insurance Company’s interest in protecting its own assets influenced its

decision to deny Plaintiff’s application for disability benefits.

   10. The Plan is an ERISA welfare benefit plan.

   11. Under the Plan, a participant who meets the definition of “disabled” is entitled to

disability benefits paid out of the Plan assets.

   12. Plaintiff became disabled under the terms of the Plan’s policy on or about February

23, 2017 and continues to be disabled as defined by the Plan. Accordingly, Plaintiff is

entitled to benefits under the terms of the Plan.

   13. Plaintiff submitted a timely claim to Aetna Life Insurance Company for disability

benefits.

   14. Aetna Life Insurance Company granted Plaintiff’s claim for disability benefits, and

paid Plaintiff benefits until July 1, 2020. However, on June 30, 2020 Aetna Life Insurance

Company cancelled Plaintiff’s disability benefits. Plaintiff appealed Aetna Life Insurance

Company’s decision, but Aetna Life Insurance Company denied Plaintiff’s appeal on

December 18, 2020.

   15. Plaintiff provided Aetna Life Insurance Company with substantial medical evidence

demonstrating she was eligible for disability benefits.

   16. The medical evidence Plaintiff provided included an Independent Medical

Examination commissioned by Aetna Life Insurance Company and performed by Dr.

McCrary.

   17. Dr. McCrary states that the Plaintiff would require 10 minutes of every hour to

change positions for comfort. This would amount to the Plaintiff being off-task 16% of




                                                   3
         CASE 0:21-cv-01479-PAM-TNL Doc. 1 Filed 06/24/21 Page 4 of 7




each work-day. This would exceed any employer tolerance of off-task behavior and would

preclude any sort of employment.

   18. The medical evidence Plaintiff provided included treatment notes from Dr. Charles

Michieli which consistently notes Plaintiff displayed an antalgic gait, using a cane and

experienced difficulty rising from a seated position in a chair.

   19. The medical evidence Plaintiff provided included treatment notes from Dr. Charles

Michieli, nephrologist, that notes Plaintiff’s renal failure remains moderately advanced

with a kidney biopsy showing signs of arterionephrosclerosis which has been harming the

remainder of her kidney function.

   20. Aetna Life Insurance Company’s decision to deny disability benefits was arbitrary,

capricious, unreasonable, irrational, wrongful, contrary to the terms of the Plan, contrary to

the evidence and contrary to law, as demonstrated by the following non-exhaustive

examples:

            a. Aetna Life Insurance Company failed to have Plaintiff independently

               examined, and instead relied on the opinion of a medical professional who

               merely reviewed Plaintiff’s medical records and rejected the opinion of

               Plaintiff’s treating physician;

            b. Aetna Life Insurance Company relied on the opinion of a medical

               professional who was financially biased by her relationship with Aetna Life

               Insurance Company and as such unable to offer an unbiased opinion;

            c. Aetna Life Insurance Company relied on the opinion of a medical

               professional that was not supported by substantial evidence in the claim file,

               and was inconsistent with the overall evidence in the record;




                                                 4
          CASE 0:21-cv-01479-PAM-TNL Doc. 1 Filed 06/24/21 Page 5 of 7




           d. Aetna Life Insurance Company relied on the opinion of a medical

               professional who was not qualified to refute the findings of Plaintiff’s

               physicians;

           e. Aetna Life Insurance Company ignored obvious medical evidence and took

               selective evidence out of context as a means to deny Plaintiff’s claim;

           f. Aetna Life Insurance Company ignored and/or misrepresented the opinions of

               Plaintiff’s treating physicians.

   21. Aetna Life Insurance Company abused its discretion in denying Plaintiff’s claim.

   22. The decision to deny benefits was wrong under the terms of the Plan.

   23. The decision to deny benefits was not supported by substantial evidence in the

record.

   24. Aetna Life Insurance Company’s failure to provide benefits due under the Plan

constitutes a breach of the Plan.

   25. Aetna Life Insurance Company’s failure to provide Plaintiff with disability benefits

has caused Plaintiff to be deprived of those benefits from July 1, 2020 to the present.

Plaintiff will continue to be deprived of those benefits, and accordingly will continue to

suffer future damages in an amount to be determined.

   26. Aetna Life Insurance Company’s denial of benefits under the Plan has caused

Plaintiff to incur attorneys’ fees and costs to pursue this action. Pursuant to 29 U.S.C. §

1132(g)(1), Defendants should pay these costs and fees.

   27. A dispute now exists between the parties over whether Plaintiff meets the definition

of “disabled” under the terms of the Plan. Plaintiff requests that the Court declare she

fulfills the Plan’s definition of “disabled,” and is accordingly entitled to all benefits




                                                  5
          CASE 0:21-cv-01479-PAM-TNL Doc. 1 Filed 06/24/21 Page 6 of 7




available under the Plan. Plaintiff further requests reimbursement of all expenses and

premiums she paid for benefits under the Plan from the time of termination of benefits to the

present. In the alternative of the aforementioned relief, Plaintiff requests that the Court

remand and instruct Aetna Life Insurance Company to adjudicate Plaintiff’s claim in a

manner consistent with the terms of the Plan.

       WHEREFORE, Plaintiff respectfully requests the following relief against

Defendants:

   1. A finding in favor of Plaintiff against Defendants;

   2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to the disability

       income benefits to which Plaintiff is entitled through the date of judgment;

   3. Prejudgment and post judgment interest calculated from each payment’s original due

       date through the date of actual payment;

   4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to while

       receiving disability benefits.

   5. Reimbursement of all expenses and premiums Plaintiff paid for benefits under the

       Plan from the time of termination of benefits to the present.

   6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan so as long

       as Plaintiff remains disabled under the terms of the Plan;

   7. Reasonable costs and attorneys’ fees incurred in this action;

   8. Any other legal or equitable relief the Court deems appropriate.



Dated: 06/24/2021                           RESPECTFULLY SUBMITTED,

                                            By: /s/ Chase Hedrick




                                                6
CASE 0:21-cv-01479-PAM-TNL Doc. 1 Filed 06/24/21 Page 7 of 7




                           Chase Hedrick (MN Bar # 0398770)
                           Stephen Fields (MN Bar # 0276571)
                           FIELDS LAW FIRM
                           9999 Wayzata Blvd
                           Minnetonka, MN 55305
                           Office: 612-370-1511
                           Chase@Fieldslaw.com
                           Steve@Fieldslaw.com

                           Attorneys for Plaintiff




                              7
